ORDER

PER CURIAM.
Lula M. Wfiiitlock moves for reconsideration of the court’s rejection of her petition for review as untimely.
A petition for review must be received by the court within 60 days of receipt of the Board’s final order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late).
Whitlock states that she received the Board’s final order in this case on August 27, 2005. However, the certified mail receipt shows that she received the Board’s final order on August 18, 2005. The receipt shows her signature and the date of receipt. To be timely filed, her petition was due in this court on October 17, 2005. Whitlock’s petition for review was received on October 24, 2005 and thus was received seven days late. Because it was received late, the petition for review must be dismissed. Monzo v. Dep’t of Transp., Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (the period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) Wfiiitlock’s motion is denied and this petition for review is dismissed.
(2) Each side shall bear its own .costs.